Title: To John Adams from Alexander Bryan Johnson, 16 February 1825
From: Johnson, Alexander Bryan
To: Adams, John


				
					Dear Sir,
					Utica Feby. 16, 1825
				
				I have long waited impatiently the moment when I could congratulate you & our country:—you, on a consummation of the most exalted parental hopes; & our country, on the manifestation of a public virtue, which must elevate our nation in the estimation of foreigners, & endear it to the best feelings of our citizens. I rejoice that you have lived to see this day. And, amid the numerous felicitations, with which my nei neighbours have chosen to greet me on this occasion, I meet with no one, who does not augment his pleasure by reflecting on the gratification that must be experienced by you.I am Dear Sir, / With the warmest feelings / of respect & regard, / Your Ob S
				
					A. B. Johnson
				
				
			